Title: From George Washington to the New London, Connecticut, Citizens, 2 September 1793
From: Washington, George
To: Citizens of New London, Connecticut


          
            Fellow Citizens,
            [2 September 1793]
          
          The motives which have induced a public expression of your sentiments at the present
            juncture, are such as naturally operate upon good Citizens, when points which materially
            concern the happiness of their Country are the subjects of discussion.
          Your approbation of my conduct on the occasion, to which it relates, could not fail to
            give me particular pleasure, and to serve as a support to my confidence in pursuing
            measures which, dictated by official duty, have for object the peace & happiness of
            our common Country.
          Sentiments sincerely friendly to the French Nation, & the most cordial wishes for
            their welfare, unite, I doubt not, all the Citizens of the United States; but it cannot
            be incompatible with these dispositions to give full weight to the great &
            commanding considerations which respect the immediate welfare of our
            own Country.
          Experienced as we have lately been in the calamities of war, it must be the prayer of
            every good Citizen that it may long be averted from our land, and that the blessings
            which a kind providence has bestow’d upon us, may continue uninterrupted.
          
            Go: Washington
          
        